Citation Nr: 1106985	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1987 to November 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On the Veteran's VA Form 9, received in November 2008, he 
indicated that he wanted a personal hearing before the Board in 
Washington, DC.  However, in communication received from him in 
December 2010, the Veteran stated that he was requesting a 
videoconference hearing in lieu of a hearing in Washington, DC.  
See 38 C.F.R. § 20.700 (2010).  

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a 
Board videoconference hearing.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


